697 S.E.2d 836 (2010)
In the Matter of Clark JONES-LEWIS.
No. S10Y1243.
Supreme Court of Georgia.
July 12, 2010.
Paula J. Frederick, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
Anthony B. Askew, Chair, Review Panel, King & Spalding LLP, Atlanta, for the other party.
PER CURIAM.
This matter is before the Court on the petition for voluntary discipline filed by Respondent Clark Jones-Lewis (State Bar No. 398595). In the petition, Jones-Lewis admits to violating Rules 1.3, 1.16, and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d), and seeks either a Review Panel reprimand or a public reprimand.
This matter arose in connection with Jones-Lewis's largely pro bono representation of eight couples regarding their complaint that an adoption service had selected each couple to adopt the same infant. Jones-Lewis admits that she became overwhelmed by the direction the case took after some of the clients took their frustration and complaints to the national media and that she should have immediately taken steps to withdraw from the representation. She admits that she exercised poor judgment in the representation and that her diligence in the matter was improper. She also admits that she failed to file a timely written response under oath to the Notice of Investigation. In mitigation, she states that after the clients hired new counsel, she cooperated fully with replacement counsel. She also has expressed her deep remorse.
The State Bar has recommended that the Court accept the petition and impose either a Review Panel reprimand or a public reprimand.
Having reviewed the record, we conclude that a Review Panel reprimand is the appropriate sanction in this case, and we therefore accept the petition for voluntary discipline. Accordingly, the Court hereby orders that Jones-Lewis receive a Review Panel reprimand in accordance with Bar Rules 4-102(b)(4) and 4-220 for her admitted violations of Rules 1.3, 1.16, and 9.3.
Review Panel reprimand.
All the Justices concur.